Citation Nr: 1725732	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-13 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for PTSD prior to July 1, 2015. 

2. Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

These claims were remanded in April 2015 for additional development. While on remand, an August 2016 rating decision granted a 100 percent rating for the Veteran's PTSD as of July 1, 2015. 

In May 2016, the Board granted service connection for major depressive disorder secondary to service-connected PTSD. In July 2016, the RO issued a new rating decision rating the Veteran as 30 percent under PTSD from December 15, 1995 to June 16, 2008 then rated the Veteran as 30 percent under depression secondary to PTSD from June 16, 2008 to July 1, 2015. Finally, the Veteran was rated as 100 percent for depression secondary to PTSD after July 1, 2015.  Additionally, these claims were remanded again for further development. Specifically, the PTSD claim was remanded to obtain treatment records from March 2010 until present. 

In May 2016, the Veteran wrote to the Board to withdraw his claim for a compensable rating for hearing loss. Therefore, that claim is withdrawn and no longer before the Board. In July 2016, the Veteran was notified of discontinued action on this claim as a result of his May 2016 letter. 

In August 2016, a supplemental statement of the case (SSOC) was issued further denying the claims. 

FINDINGS OF FACT

1. Prior to July 1, 2015, the Veteran's anxiety disorder is most nearly approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety and chronic sleep impairment. 

2. Prior to July 1, 2015, the Veteran's service-connected disabilities did not meet the percentage requirements for consideration of a TDIU on a schedular basis. 

3. Prior to July 1, 2015, the Veteran's service-connected disabilities were not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.

4. Since July 1, 2015, the Veteran's only other service-connected disability of tinnitus has not been of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for an increased initial disability rating in excess of 30 percent for PTSD prior to July 1, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  
 
2. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]). The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system. 80 Fed. Re. 53,14308 (Mar. 19, 2015). However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded. Id. As the Veteran's claim had been certified to the Board, prior to the effective date of the change, the DSM-IV is still applicable to his claim.

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

The rating schedule does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130. Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule. Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


A. 30 percent rating prior to July 1, 2015

The evidence of record prior to July 1, 2015, shows that the Veteran was generally performing satisfactorily with some deficiencies due to depressed mood, anxiety and sleep impairment. 

In September 2008, the Veteran had a VA examination for his mental health disorders. The Veteran reported that he does not like crowds and only shops at night. He also reported night terrors about twice a week, frequent memories of trauma and frequent checking of locks on doors. Due to prescribed medications, the Veteran did report decreased problems with anger and irritability. In terms of socialization, the Veteran reported that he has a few friends and he enjoys riding his motorcycle but overall he tends to be relatively isolated. In terms of occupational impairment, the Veteran worked as a truck driver until he injured his back in 2000. After that, the Veteran had a courier business which he sold in January 2008 due to depression. 

At examination, the veteran was appropriately dressed and groomed and was cooperative during the examination. He had a glib mood and affect. His short and long-term memory was all within normal limits. The Veteran admitted to ongoing suicidal ideation over the past six months but denied any overt suicide attempts since 1995. He denied any current risk for harming himself. The examiner noted that the Veteran's history of employment problems is likely primarily a function of his depression and only indirectly connected to his current PTSD. He received a GAF score of 46 overall and 56 due to the PTSD alone. 

The record shows that the Veteran began attending group Anger Management classes at least as early as 2012. He continued 12-session groups at least five times up until 2016. The group meeting notes indicate that the Veteran was cooperative with the group and showed improvement. The Veteran frequently sought to re-enroll because he founds the groups to be helpful. Furthermore, for example, treatment notes in November 2013 show he was acknowledging his own progress in controlling and managing his anger and in January 2014 the Veteran was engaged, wry and humorous. In May 2014, the Veteran gave "mixed examples of conflict resolution, but is beginning to get more with the program examples". Throughout the Veteran's sessions he was always noted to be supportive of others in the group. 

In terms of individual mental health assessment, the Veteran has had a few over the appeal period. In January 2013, the Veteran indicated he had generally been doing pretty well from a mental health standpoint.  The Veteran was noted to be in good spirits and was making humorous comments. The Veteran's mood was essentially euthymic with a range of affect in normal limits. The Veteran denied suicidal ideation, intent or plan.

In January 2014, the Veteran's suicide risk initial assessment was negative. In April 2014, the Veteran indicated he is doing well for "the most part".  He indicated difficulty in sleep maintenance. He usually falls asleep fairly readily, but then will typically wake up four or more times per night and have considerable difficulty getting back to sleep.  The Veteran was noted to be engaged and making wry, humorous comments. The Veteran's mood was close to euthymic and his range of affect was within normal limits. The Veteran denied suicidal ideation, plan or intent. In August 2014, the Veteran reported that he had been dealing with depression over the past 5-6 weeks. He did not know of any triggering event for this. Symptoms included dysphoric mood, anergia, anhedonia, low motivation and social withdrawal, but not suicidal ideation. He has continued to participate in the Anger Management group, and even began the Advanced Recovery Group the previous week, but noted that it had been a struggle for him to force himself out of the house. One factor the Veteran did cite as contributing to his negative mood is his physical status. The Veteran reported that he is physically unable to work at anything he would want to do, or engage in many of the things he used to do for fun. The treatment provider suggested that he consider volunteering his time somewhere, but he is currently not interested in doing so. The Veteran indicated that the addition of Trazodone to his medical regimen last visit had been helpful with sleep maintenance.  The Veteran's mood was moderately dysphoric and his range of affect was within normal limits.  The Veteran denied suicidal ideation, plan or intent.

In September 2014, the Veteran indicated that he was feeling a bit better, "a bit less edgy", since sertraline was tapered off in favor of venlafaxine.  He continued to have problems with sleep maintenance, disturbing dreams and some irritability.  The Veteran's mood was slightly dysphoric and his range of affect was within normal limits. The Veteran denied suicidal ideation, plan or intent.

In February 2015, the Veteran noted that he is easily startled and somewhat hypervigilant. He continued to report poor sleep and that he gets about 4 hours due to nightmares.  He reported participation in the Anger Management Group and feels he learns something every time. His appearance was well groomed with good hygiene.  The Veteran was calm, cooperative, pleasant, engaging and good eye contact. The Veteran's speech was clear, coherent and spontaneous with a normal rate and cadence. The Veteran had an anxious mood with a congruent thought process and no delusions.  The Veteran had ok judgment and insight. 

In March 2015, the Veteran reported that his nightmares have diminished in intensity to the point that he is now sleeping essentially uninterrupted for 7-8 hours. The Veteran continued to participate in anger management group and felt he gets benefit from it.

Overall, the evidence shows that the Veteran had some impairment during this period due to sleep difficulties, anxious mood and depressed mood. However, overall he functioned pretty satisfactorily. He also exhibited an ability to constructively participate in several years of group therapy. Therefore, a 30 percent rating is appropriate for this time period. 

II. TDIU

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected PTSD with major depressive disorder and alcohol-use disorder in partial remission has been rated 30 percent since June 16, 2008 and 100 percent since July 1, 2015. The Veteran's tinnitus has been rated as 10 percent disabling since August 27, 2002. The Veteran's total disability rating was 40 percent from August 27, 2002 and is 100 percent from July 1, 2015. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

A. Prior to July 1, 2015

In this instance, the Veteran does not have a combined rating of 70 percent or more prior to July 1, 2015 with one disability of more than 40 percent. The Veteran does not meet the threshold for schedular consideration. Moreover, the record does not show an exceptional disability picture that shows an inability to work that would warrant extraschedular consideration. 

In the Veteran's June 2008 TDIU application, he indicated that he stopped working as a truck driver in 1999 and subsequently owned a courier service from 2003-2008. He contends that he became disabled in January 2008 when he had to sell his courier business due to depression. The Veteran noted that he is "depressed and unable to provide for myself". The Veteran has a high school educational level. 

The Veteran submitted a letter from his treating physician dated October 2007 that indicated that the Veteran has chronic back pain, PTSD and hypertension. It notes that the level of pain is such that on a typical day the Veteran cannot complete his activities of daily living. The physician concluded that "his medical condition is permanent and his various problems leave him unable to hold down a job". However, the bulk of the limitations indicated in the letter are describing ailments that are not service-connected and therefore not before the Board for TDIU consideration. 

The Veteran also submitted a letter from the Santa Rosa VA dated June 2008. The letter indicated that the Veteran's medications included Sertraline, Quetiapine, and Trazodone, but that he remains significantly impaired by anxiety symptoms. The Veteran experiences flashbacks, panic episodes, irritability and withdrawal from others occur on a regular basis and this "interferes" with his being able to sustain gainful employment. Moreover, the resulting financial hardship adds further stress and worsens his condition. The Board notes that the Santa Rosa VA does not opine that the Veteran is precluded from employment but merely that his condition interfere with the ability to obtain employment. 

As noted above in the increased rating section, the Veteran generally functioned satisfactorily prior to July 1, 2015. He was able to care for himself, perform activities of daily living and actively participate in group therapy. There is no indicated that he has an significant occupational impairments during this period that would render him unable to obtain employment. Therefore, the claim is denied. 

B. Period since July 1, 2015

With respect to the Veteran's request for a TDIU, the Board notes that the Veteran has a 100 percent evaluation for PTSD since July 1, 2015. A TDIU rating contemplates that the schedular rating is less than total. 38 C.F.R. § 4.16 (a). 
The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation. See Bradley v. Peake, 22 Vet. App. 280  (2008). In Bradley, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.

In this instance the Veteran's only other rated disability is tinnitus for which he receives a 10 percent rating. There is no evidence that tinnitus precludes the Veteran from obtaining gainful employment. Therefore, a TDIU rating for this period is not warranted. 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to July 1, 2015 is denied.

Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) is denied. 



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


